Exhibit 10.1

 

LOGO [g669187g1206172423639.jpg]    [Name]

EXECUTIVE SUPPLEMENTAL STOCK OPTION PROGRAM

2019 ENROLLMENT FORM

Date:

Roku, Inc. (“Roku” or the “Company”) believes in providing its employees at the
level of CEO and Senior Vice President (“SVP”) and above (each an “Executive”),
which includes you, with a choice as to how their compensation is structured.
For calendar year 2019, the Company is offering you the opportunity to enroll in
the Executive Supplemental Stock Option Program (the “Program”) pursuant to
which you can elect to reduce your Eligible Cash Compensation (as noted below
and as defined on Appendix A) in exchange for the grant of vested stock options
under the Company’s 2017 Equity Incentive Plan (the “2017 Plan”).

The terms and conditions of the Program are described in Appendix A to this
Enrollment Form. A general summary of the terms of stock options is included in
Appendix B. It is ultimately your responsibility to consult your personal tax or
financial planning advisor about the tax and financial consequences of your
election.

To enroll in the Program, please check the box below and enter a dollar value of
your Eligible Cash Compensation that will be reduced in exchange for stock
option grants.

 

   Annual Cash Compensation:   

[Annual Cash Amount]

      Eligible Cash Compensation:   

[Eligible Cash Comp Amount]

  

 

  ☐

I hereby enroll in the Program and elect to reduce my Eligible Cash Compensation
by $_______ (the “Stock Option Allocation Amount”) in exchange for the grant of
stock options pursuant to the terms of the Program.

 

  ☐

I hereby elect not to enroll in the Program.

Please return the signed Enrollment Form to Stock Administration at the Company
by no later than 1:00 pm PST on Wednesday, November 21, 2018. Your failure to
return the signed Enrollment Form by that date will be treated by the Company as
your election not to enroll in the Program.

BY SIGNING BELOW, I AGREE TO THE TERMS OF THE PROGRAM AS SET FORTH IN THIS
ENROLLMENT FORM, INCLUDING THE TERMS IN APPENDIX A AND APPENDIX B TO THIS
ENROLLMENT FORM.

ACCEPTED AND AGREED:

 

                                                         

[PRINT NAME]

 

                                                         

DATE



--------------------------------------------------------------------------------

Appendix A

Terms and Conditions of the Executive Supplemental Stock Option Program

This Appendix A, which is part of the Enrollment Form, contains the terms and
conditions of your participation in the Program. Capitalized terms used but not
defined herein shall have the same meanings assigned to them in the 2017 Plan.

Eligible Cash Compensation and Impact of Enrollment

If you enroll in the Program, the dollar amount of your Eligible Cash
Compensation that you elect will be reduced (the “Stock Option Allocation
Amount”) in exchange for the grant of stock options on a monthly basis. Your
Eligible Cash Compensation is your annualized base salary expected to be paid in
calendar 2019 (your “Annual Cash Compensation”) less $52,000. In other words,
you must take a minimum of $52,000 in annual base salary (payable in the amount
of $2,000 each bi-weekly payroll period, less applicable taxes and deductions).
Eligible Cash Compensation does not include any bonus payments, reimbursement
for expenses or other one time and/or extraordinary cash payments.

Your enrollment in the Program results in reduction of the amount of your gross,
before-tax, Eligible Cash Compensation by the amount of your Stock Option
Allocation Amount resulting in an amount we refer to as your “Adjusted Annual
Cash Compensation”. The bi-weekly pay period portion of the Stock Option
Allocation Amount you select will not be deducted from each paycheck and will
not appear as a line-item on your paystub.

For example, if your annual base salary is $300,000 and you elect a Stock Option
Allocation Amount of $248,000 ($300,000 - $52,000):

Annual Cash Compensation: $300,000

Eligible Cash Compensation: $248,000

Stock Option Allocation Amount: $248,000

Adjusted Annual Cash Compensation: $52,000

Any Company benefits that are normally determined based on your Annual Cash
Compensation and/or deducted from each pay period will now be determined based
on your Adjusted Annual Cash Compensation. For example, if you participate in
the Company’s 401(k) plan, the calculation of your percentage of annual salary
deferred under the 401(k) plan will be based on your Adjusted Annual Cash
Compensation paid out in bi-weekly salary payments (in the example above the
401k contribution would be calculated on $52,000). If you then elect to have 5%
of your gross, before-tax annual salary deferred under the 401(k) plan, the 5%
contribution rate would be based on the Adjusted Annual Cash Compensation of
$52,000. The result would be that $2,600 rather than $15,000 would be deferred
on a pre-tax basis under the 401(k) plan for 2019.

If you receive an Annual Cash Compensation increase during 2019, that increase
will be paid to you in your Annual Cash Compensation; it will not be added to
your Eligible Cash Compensation under the Program. The amount you’re electing
for your Stock Option Allocation Amount is a flat amount that will not change
for the Program year.

In addition, you should be aware of the impact to your take home pay on any
benefit plan premiums you pay from each paycheck. The amount of Eligible Cash
Compensation you direct to the Program (your Stock Option Allocation Amount)
also will not be considered when calculating your life insurance, short-term
disability, long-term disability, and workers’ compensation benefits. So please
be sure to take all of this into account when determining your Stock Option
Allocation Amount.

 

A-1



--------------------------------------------------------------------------------

For purposes of the Company’s Severance Benefit Plan, the term “Monthly Base
Salary” will be determined based on your Annual Cash Compensation before
reduction for your election under the Program.

Option Grants

Nonstatutory Stock Options (NSOs) will be granted on the first trading day of
the month following the month of your salary reduction. At the end of each
month, we will calculate the amount of the monthly portion of your Stock Option
Allocation Amount and convert that into a number of NSOs determined under the
formula set forth below. NSOs will be fully vested when granted.

Process for Converting Monthly Portion of Stock Option Allocation Amount to
Options:

(Stock Option Allocation Amount ÷ 12) ÷ (Closing Price on Date of Grant ÷ 2.5)

 

Example of Executive Supplemental Stock Option Program

    

Notes

Annual Cash Compensation Amount

   $ 300,000     

Annual Gross Cash Payroll Amount

   $ 52,000      Minimum annual cash (paycheck)

Annual Stock Option Allocation Amount

   $ 248,000      Employee Election to Annual Stock Option Allocation (stock
options)

Monthly Stock Option Allocation Amount

   $ 20,666.67      ($248,000 ÷ 12)

Grant Date

     February 1      First trading day of the month

Closing Price on Grant Date

   $ 50.0000      Hypothetical ROKU Fair Market Value on Grant Date

2.5 Used for Calculation

   $ 20.0000      ($50 ÷ 2.5) 2.5 is used to calucate stock option shares;
approximately the black-scholes rate Roku applies to stock options (1 ÷ 40%)

Monthly Grant Calculation

     1,033.33      ($20,666.67 ÷ $20)

Grant Details

     

Grant Date

     February 1      First trading day of the month

Grant Price

   $ 50.0000      Hypothetical ROKU Fair Market Value on Grant Date

Shares Granted

     1,033      Monthly Grant of NSO

Fully Vested on Date of Grant

     

Carryover to next month

   $ 16.67      ($50 x 0.33) Dollar amount less than one full share

Roku will not grant NSOs for a fractional share so the actual number of NSOs to
be granted will be rounded down to the nearest whole share. The remaining dollar
amount will be carried over to the next month and added to the amount of the
monthly portion of Stock Option Allocation Amount for purposes of the option
grant to be made for that month. Any Stock Option Allocation Amount not applied
to the grant of an NSO due to the fractional share limitation by the end of 2019
will be refunded to you during the second regular payroll period in January
2020.

Modifications and Withdrawal

Once you have enrolled in the Program and selected your Stock Option Allocation
Amount, you will not be able to change your election amount during calendar
2019. You will remain enrolled in the Program for all of calendar 2019 unless
you notify us in writing, during an open trading window when you are not in
possession of material, non-public information that you are withdrawing from the
Program. If you withdraw from the Program, you will not be able to re-enroll in
the Program for calendar year 2019. Your withdrawal from the Program will be
effective beginning on the first payroll period in the month after you notify
the Company of your withdrawal. For example, if you notify the Company of your
intent to withdraw from the Program in June during the open trading window, the
monthly portion of your Salary Reduction Amount will still apply for the month
of June followed by a grant of NSOs on the first trading day of July. Then,
beginning with the first payroll in July you will receive your full bi-weekly
salary less applicable taxes and deductions, plus any amount of cash from a
fractional share carryover from a prior month.

 

A-2



--------------------------------------------------------------------------------

If you elect to participate in the Program and, during the course of calendar
2019 you: (i) move outside of the United States, (ii) are no longer on the
Company’s payroll in the United States, or (iii) no longer have the title SVP or
above, you will no longer be eligible to participate in the Program and will be
automatically withdrawn as of the date of such change in status. Your withdrawal
will become effective as of the first payroll period in the month after the
change in your status. For example, if you are no longer eligible to participate
in the Program beginning in June, the monthly portion of your Stock Option
Allocation Amount for June will still apply followed by a grant of NSOs on the
first trading day of July. Then, beginning with the first payroll in July you
will receive your full bi-weekly salary less applicable taxes and deductions,
plus any amount of cash from a fractional share carryover from a prior month.

Termination of Continuous Service

If your Continuous Service with the Company terminates for any reason during
calendar year 2019, your enrollment in the Program will automatically terminate
and you will receive a cash salary payment, less applicable taxes and
deductions, for the portion of your Stock Option Allocation Amount during the
month of your termination. You will not be eligible to receive a stock option
grant for that month under the Program. Stock options previously granted to you
under the Program (and otherwise) will remain exercisable for their remaining
term as set forth in the applicable stock option grant documents.

Additional Terms

You should be aware that the Company, in its discretion, may change or end the
operation of the Program and/or the 2017 Plan at any time. If the Company
decides to change or terminate the Program and/or the 2017 Plan, you will not
have any claims against the Company to receive additional option grants or any
other equity benefits equivalent to the option grant. You acknowledge that the
Company is not obligated to continue to grant options, restricted stock units or
any other equity awards to you. You also acknowledge that the Company is not
obligated to offer the Program in any subsequent years.

Finally, you understand and agree that any option grant made pursuant to your
participation in the Program will be subject to the terms of the 2017 Plan and
your applicable award agreement (including any addendum thereto for your
country), and that this Enrollment Form is governed by the internal substantive
laws of the State of Delaware, without regard to that state’s conflicts of laws
rules. For purposes of any action, lawsuit or other proceedings brought to
enforce this election, including any country-specific appendix attached hereto,
relating to it, or arising from it, the parties hereby submit to and consent to
the sole and exclusive jurisdiction of the courts within Santa Clara County,
State of California, and no other courts, where this election is made and/or to
be performed.

The provisions of this Enrollment Form are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

 

A-3



--------------------------------------------------------------------------------

Appendix B

General Information About Nonstatutory Stock Options

THIS IS GENERAL INFORMATION ONLY.

ROKU DOES NOT GIVE TAX OR FINANCIAL ADVICE; YOU MUST SPEAK TO YOUR OWN TAX OR
FINANCIAL ADVISOR

What is an Option?

An option is a right to buy Company common stock at a specified price (exercise
price). The exercise price will be the fair market value of a share of Company
common stock (equal to the closing Nasdaq price of Company stock) on the grant
date. As detailed below, upon exercise of the option, you become the owner of
the shares of Company common stock.

General requirements & restrictions

 

  •  

Vesting—Options granted to you under the Program will be fully vested at grant.

 

  •  

Exercise—You do not own shares of Company common stock upon the grant of your
vested option. To own such shares of Company common stock, you must exercise the
vested options.

 

  •  

Expiration and Forfeiture—Options granted under the Program will have a 10-year
term and except as otherwise set forth in the 2017 Plan, will be exercisable at
any time during the 10-year term even if you have terminated employment with the
Company. Options not exercised during the term will automatically expire and
will be automatically cancelled.

Taxes

If you enroll in the Program, you will not be subject to tax on the date the
options are granted. Instead, you will be subject to income and employment taxes
on the date you exercise your options. The taxable income amount will be the
excess of the fair market value of the Company common stock on the date of
exercise over the option exercise price (i.e., the “spread”).

You may also be subject to tax at the time you sell any shares of Company common
stock acquired upon the exercise of the options, provided you sell the shares at
a gain (i.e., the sale price is greater than the fair market value of the shares
at the time of acquisition).

Please note that that you are solely responsible for all taxes associated with
your stock options, even if Roku has an obligation to withhold (and does
withhold) applicable taxes at the time of exercise. Therefore, you should
consult your personal accountant or tax advisor regarding the tax implications
of any stock options granted to you. You should also refer to the tax sections
of the prospectus for the 2017 Plan.

Tax obligations are complex and differ from state to state. Roku is not in a
position to give tax advice to you and you should not rely on the above as
anything else but general information.

 

B-1